Judgment and order reversed on the law and facts, and a new trial granted, with costs to the appellant to abide the event, unless plaintiff within ten days stipulates to reduce the verdict to the sum of $4,500 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. This decision is on the ground that the finding of the jury that all *868of the damage to the grapes occurred after the negligence of defendant, in failing to notify plaintiff of Morinelli’s non-acceptance, began to operate, is contrary to and against the weight of the evidence. All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.